Order issued December         6 , 2012




                                                In The
                                    (Courtuf Apprats
                          Iffittl! Eristrirt of &rxas at Dallas
                                        No. 05-12-01582-CV


              IN THE INTEREST OF K.A.F., D.A.F., AND A.L.F., CHILDREN


                                              ORDER

        On December 4, 2012, Glenda Johnson, Official Court Reporter for the 256th Judicial

District Court of Dallas County, Texas, filed a motion for an extension of time to file the reporter' s

record. We GRANT the motion. The reporter's record shall be filed on or before December 14,

2012.




                                                         DOUGLAS LANG
                                                         JUSTICE